Citation Nr: 1339375	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to June 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
 
The  issues of entitlement to service connection for hypertension secondary to depression and anxiety, smoking secondary to depression and anxiety, and chronic dyspepsia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that service connection for erectile dysfunction is warranted because it was either caused or aggravated by his service-connected depression.

In January 2009, the Veteran was afforded a VA examination.  The examiner indicated that he did not review the Veteran's claims file.  The examiner diagnosed the Veteran with erectile dysfunction stated there was "[n]o obvious etiology present."  The examiner indicated that the Veteran's medication was more likely to cause priapism than erectile dysfunction and noted that the Veteran was taking a very low dose predominantly for sleep.  The examiner stated that he could not give a "definitive" organic cause of the Veteran's erectile dysfunction.

A "definitive" answer is not required; it is the likelihood of a nexus to service or a service-connected disability.  When VA provides a VA examination, the Board must ensure that it is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As the January 2009 examiner did not include an opinion on the etiology of the Veteran's erectile dysfunction, another examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's erectile dysfunction.  The claims folder and all appropriate medical records should be forwarded to the examiner for review in connection with the examination. Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the current erectile dysfunction was caused by the Veteran's service-connected depression, including medication prescribed to treat this disability? 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected depression, including any medication prescribed to treat it, has aggravated his erectile dysfunction? 

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the erectile dysfunction (i.e., a baseline) before the onset of the aggravation. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, and following any other indicated development, readjudicate the appealed issue in light of all the evidence of record. If any benefits sought on appeal remain denied in any respect, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


